Citation Nr: 1223374	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for tinea onychomycosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to the diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy (claimed as numbness of fingers), including as secondary to the diabetes mellitus.

5.  Entitlement to service connection for a stomach disability, including as secondary to the diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1998.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran and his wife testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The issues of entitlement to service connection for diabetes, peripheral neuropathy and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  At the March 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, requesting a withdrawal of the appeal on the issue of entitlement to service connection for erectile dysfunction.  

2.  Resolving any doubt in his favor, his tinea onychomycosis affects 5 to 20 percent of exposed areas.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claim for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria are met for a higher 10 percent rating, though no greater rating, for tinea onychomycosis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, DC 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Erectile Dysfunction Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in October 2008 appealing the issue of entitlement to service connection for ED.  At his March 2012 personal hearing, the Veteran testified for the record that he wished to withdraw his appeal in the claim for service connection for the ED disability.  Hearing Transcript (T.) at 1.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VCAA

Before addressing the merits of the remaining issue decided below, tinea onychomycosis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in June 2006 of the criteria for establishing an increased evaluation for his service-connected disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2006.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a specific VA medical examination was obtained in April 2006 to assess the severity of his tinea onychomycosis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The duty to assist includes examining a Veteran at times when the disability is in the most prominent condition, such as a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  However, the CAVC has also clarified that, where the flare-up is of a very short duration (i.e. less than a week), a new VA examination would most likely be impractical, and a worsened condition only for a few days out of a year is less of an impairment than a worsened condition that lasts for weeks or months.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  Notably, the Veteran testified that his condition worsens seasonally, identified as from April to November each year, because the humidity affects his toenail fungus.  Despite this assertion, the Board emphasizes that the last VA examination of his disability was conducted in April 2006, so during the identified period of flare-up (i.e., April to November).  Therefore, the Board concludes that there is no need to remand this claim to provide him another examination specifically during a flare-up condition.

The Board notes that the Veteran's last pertinent examination is approximately (6) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since that last VA examination, even noting his testimony, albeit unsupported, that it has worsened.  Hearing Transcript (T.) at 15.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

III.  Analysis-Compensable Rating for Tinea Onychomycosis

The Veteran contends his toenail fungus, service-connected as tinea onychomycosis disability, is more severe than a zero percent (noncompensable) rating warrants.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the period of appeal is from May 2005 to the present.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Concerning the Veteran's tinea onychomycosis, it has so far been rated under DCs 7813-7806, and been assigned a noncompensable rating.  38 C.F.R. § 4.118, DC 7813 (2011) for dermatophytosis refers the rater to evaluate the disability under disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis/eczema (DC 7806), depending upon the predominant disability.  

The Board observes that the rating criteria for rating disfigurement and scars were revised effective October 23, 2008, but as his claim was received prior to that date, the older criteria apply to those particular criteria.  38 C.F.R. § 4.118, DCs 7800-7805 (2008); see also 73 Fed. Reg. 54,708 (Sep. 23, 2008).  Regardless, there is no indication that the Veteran's tinea onychomycosis is productive of disfigurement of the head, face or neck (DC 7800) or any scars (DCs 7801-7805).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Since the toe fungus manifests symptoms consistent with the analogous rating criteria for dermatitis or eczema, the Board finds that DC 7806 (dermatitis or eczema) is the most appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7806 (2011).  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.
A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  

A higher 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  
38 C.F.R. § 4.118 , DC 7806.

After carefully reviewing the record, the Board finds sufficient basis to assign the minimally compensable disability rating of 10 percent for the Veteran's service-connected tinea onychomycosis, under the applicable DC 7806.

As background, the Veteran was provided a VA examination in July 1998.  He complained of a fungal infection in the toenails of both feet that began after he was in the military; and was treated with Sporanox tablets on and off, with some improvement.  He denied any limitation of his feet function due to the fungus.  Physical examination showed the nails were within normal limits.  He was diagnosed with, "onychomycosis, treated, essentially normal physical exam."  

During the pertinent period of the appeal, there is a VA examination report that provides highly probative evidence concerning his claim in April 2006.  At that time, he reported he does receive medical treatment for the condition.  He reported he did take Ketoconazole and Triamcinolone cream, which he applied to his feet twice daily.  Previous medications included steroid and antifungal cream, although he was not using any topical therapy at the time of the examination.  Importantly, he denied the use of immunosuppressive drugs or any systemic therapy.  

On physical evaluation, the April 2006 examiner found the only place where he had tinea has been the feet and he has had onychomycosis of the right great toe.  The examiner specifically found he has no scarring or disfigurement.  The examiner diagnosed the Veteran with onychomycosis of the medial aspect of the right great toenail.  Notably, the examiner found the disability affected less than 1 percent of the entire body; but, although the disability affects exposed areas of the body (i.e., his feet), there were no findings on what percentage of the body's exposed areas were affected.

Following his personal hearing, the Veteran submitted a prescribed medication list from his VA treatment records.  The list shows he has been prescribed with Terbinafine, an oral medication for antifungal purposes.

In the absence of any contravening medical findings, the Board resolves any doubt in favor of the Veteran to find that at least 5 percent of his exposed areas are affected by this service-connected bilateral foot disability.  The Board observes that his feet are exposed areas of skin.  As indicated, he has had a fungal infection in the toenails of both feet that began after he was in the military.  Photos of his feet are also of record, and show the presence of discolored toenails on both feet, presumably attributable to his disability.  So, this indicates that the Veteran has had a persistent skin disability that affects a significant portion of both feet.  Again, a 10 percent rating under DC 7806 is warranted when at least 5 percent, but less than 20 percent, of exposed areas are affected by the disability.  

Nonetheless, the Veteran does not also show any evidence that the skin disability meets an even higher 30 percent rating.  Indeed, there is no indication in the medical records or any contention that his bilateral foot disability remotely approaches 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; and he has denied the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, let alone for an annual duration of six weeks or more.  See 38 C.F.R. § 4.118 , DC 7806.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, such as discoloration and thickening of his toe nails.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his skin disability under the applicable rating criteria. 

Moreover, the Veteran's statements are not entirely inconsistent with the evidence of record.  The June 2006 VA examination did not identify the extent of the exposed areas as a proportion of the body.  The Veteran has similarly not described any significant increase in the extent of his skin disability affecting his feet or beginning systemic therapy, or alleged other symptoms that would warrant rating higher than 10 percent.  He denies any active treatment for the condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.

There is no basis to "stage" his rating under Hart because his skin disability has never been more than 10 percent disabling at any time since May 2005 (one year prior to filing his current claim).  Nonetheless, the Board finds sufficient ambiguity in the competent and credible evidence to conclude he is entitled to a higher 10 percent rating, but no higher, for the skin disability under DC 7806.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's tinea onychomycosis was applied to the applicable rating criteria, which specifically contemplate extent of the skin disability and usual prescription medications taken for treatment, as in the current case.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal in the claim for entitlement to service connection for erectile dysfunction is dismissed.

A higher 10 percent rating, but no greater, is granted for tinea onychomycosis, subject to the statues and regulations governing the payment of VA compensation.


REMAND

I.  VA Compensation Examination and Medical Opinion for Diabetes

The Veteran contends that he suffered borderline-diabetes or diabetes during service.  A review of his service treatment records is unremarkable for treatment or diagnoses of diabetes.  However, shortly after his separation from service in March 1998, he had an abnormally high glucose reading at a VA examination in July 1998 and was diagnosed with "borderline diabetes mellitus, diet controlled" by a VA treating physician in December 1999.  The Board notes the potential applicability of the service-connection-presumption for chronic diseases, particularly diabetes, under 38 C.F.R. § 3.309(a).  It appears he has also received continued post-service VA treatment and diagnoses for diabetes at the Shreveport VA Medical Center (VAMC).  For instance, a more recent, November 2005 VA treatment record also lists a diagnosis of diabetes.  Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's current diabetes is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

	(CONTINUED ON NEXT PAGE)

II.  VA Compensation Examination and Medical Opinion
 for Peripheral Neuropathy and a Stomach Disability

The Veteran contends he developed peripheral neuropathy and a stomach disability either during active duty and/or as symptoms of the diabetes.  

38 C.F.R. § 3.310(a) states that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

In this regard, there is some evidence of in-service incurrence of both claimed disabilities.  Concerning the claimed peripheral neuropathy, an August 1991 service treatment records shows complaints of numbness and tingling on the tips of the fingers, in his left hand and arm for the past two weeks; and he was diagnosed with paresthesias.  The Veteran's representative also points out that he had an in-service wrist injury that may have led to the neuropathy; indeed, the service treatment records document a left wrist sprain while playing basketball in November 1989.  

As for a stomach disability, there are several instances of treatment for gastric problems in his service treatment records.  In October 1982, he complained of stomach cramps associated with vomiting and sore throat; but, no diagnosis was provided.  In August 1987, complained of burning sensation in the stomach, and diagnosed with probable esophagitis.  In November 1990, the Veteran again complained of a burning sensation in the stomach, and associated with diarrhea; and diagnosed with viral syndrome.  In October 1991, the Veteran complained of abdominal discomfort since the prior evening, including abdominal cramping, pains, and diarrhea; and the diagnosis was "irritable bowel syndrome (IBS) versus viral syndrome versus infectious etiology (doubt)."  Another October 1991 service treatment record noted his complaint of upset stomach and diarrhea since the last day; and the impression was viral gastroenteritis.  

The Board does not observe any current diagnoses for peripheral neuropathy or any chronic gastric disability.  Nonetheless, a VA examination and medical opinion is warranted for the peripheral neuropathy and stomach disability claims, because the record suggests persistent numbness and digestive problems since service (i.e., continuity of symptomatology).  Hearing Transcript (T.) at 10-14.  Indeed, the Veteran is competent to assert symptoms of numbness, tingling, acid reflux and digestive problems, since within the realm of lay experience and observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's claimed peripheral neuropathy and stomach disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Additionally, as the Veteran appears to assert that these disabilities are secondary to his service-connected diabetes mellitus, the VA examination should address this theory of entitlement as well.  Id.

III.  VA Treatment Records

The claims file reflects that the Veteran has received VA medical treatment pertinent to his disabilities through the VA Medical Center (VAMC) in Shreveport, Louisiana, dated through August 2006.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Shreveport, Louisiana VAMC, or any other identified VA facility, for the period from August 2006 to the present.

2.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the nature and etiology of his claimed diabetes, peripheral neuropathy (claimed as numbness of the fingers) and stomach disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a) Please identify any currently diagnosed disorders of, or relating to, diabetes, peripheral neuropathy (claimed as numbness of the fingers) and stomach disability.  

b.) (i) For each diagnosed disability, is it at least as likely as not (a 50% or higher degree of probability) that any such disorder was incurred in, or as a result of, active duty service?  Why or why not?
     (ii) With specific regard to the diabetes claim - if currently diagnosed but is otherwise determined not to have been incurred in, or as a result of, active duty - is it at least as likely as not such diabetes was present within one year of the March 1988 separation from service to a degree of 10 percent or more?  Why or why not?

For purposes of the examination(s) and opinion(s) mentioned above, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., numbness of the fingers and digestive difficulties, etc.).

c.) In the event that diabetes is determined to be of service origin or to have developed within one year of service to a degree of 10 percent or more, and if the peripheral neuropathy (claimed as numbness of the fingers) and/or stomach disability is/are not determined to be etiologically related to service on a direct basis, then please consider the following:
Is it at least as likely as not (a 50% or higher degree of probability) either : peripheral neuropathy (claimed as numbness of the fingers) and/or stomach disability is/are: 
(i) proximately caused by diabetes; or 
(ii) proximately aggravated (worsened) by diabetes?  Why or why not?

The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Readjudicate the remaining claims.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


